Citation Nr: 0009570	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for coronary artery 
disease and an aortic aneurysm as secondary to service-
connected residuals of hypothyroidism.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from April 1946 to 
April 1948 and from October 1950 to October 1969, with a 
period of active duty for training from July to August 1949.

This matter arises from February 1995 and December 1998 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The February 
1995 decision denied an increased rating for back pain, and 
the December 1998 rating decision denied secondary service 
connection for coronary artery disease and an aortic 
aneurysm.  In his substantive appeal, the veteran requested 
an RO hearing, which was scheduled in April 1996.  He failed 
to report for the hearing and did not request that it be 
rescheduled.  Therefore, the Board of Veterans' Appeals 
(Board) will proceed with appellate review based upon the 
evidence of record as it stands.  

The Board notes that, after the case had been certified to 
the Board, the veteran submitted medical evidence 
(electrocardiogram recordings), that he wanted the Board to 
consider in relationship to a claim for an increased rating 
for hypothyroidism.  That matter has not been adjudicated and 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's service-connected chronic low back pain is 
productive of characteristic pain on motion without 
neurological involvement.    

2.  The veteran is service-connected for hypothyroidism and 
has diagnosed disabilities of coronary artery disease and an 
abdominal aortic aneurysm.

3.  The medical evidence indicates that the veteran's 
coronary artery disease and aneurysm of the infrarenal 
abdominal are related to his service-connected 
hypothyroidism.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for chronic low back pain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).        

2.  The claim of entitlement to service connection for 
coronary artery disease and an aortic aneurysm as secondary 
to service-connected residuals of hypothyroidism is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Back Pain

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased rating, an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection for chronic low 
back pain noted as lumbago during service.  He was assigned a 
10 percent rating effective November 1994, based upon the 
results of a December 1994 VA examination report which showed 
limitation of motion with pain.  The veteran reported to the 
examiner that he had constant pain in his upper, middle, and 
lower back, and that his back was stiff.  He further reported 
that he had pain radiating down his left leg, and that his 
back pain was aggravated by movement.  The examiner found 
limitation of forward flexion to 60-70 degrees, extension to 
20 degrees, right lateral rotation to 20 degrees, left 
lateral rotation to 22 degrees, right lateral bending to 15 
degrees and left lateral bending to 18 degrees.  The examiner 
noted that the veteran's flexion and extension motions were 
with pain.  An X-ray of the lumbosacral spine showed 
osteopenia and slight osteoarthritic changes, with the 
intervertebral disc spaces well maintained.  The diagnoses 
were reported as chronic low back pain, musculoskeletal; 
osteopenia; osteoarthritis; degenerative joint disease; and 
degenerative disc disease.  The examiner noted that the 
veteran had good strength of the lower legs, including the 
toes, with normal reflexes.  There was no evidence of 
neurologic abnormality.  The examiner stated that the 
orthopedic evaluation was essentially unremarkable other than 
the veteran's thin limbs.  

VA outpatient treatment records from April 1991 to November 
1997 show a recommendation in January 1996 for an elastic 
back support, and an April 1996 referral for a lumbar corset.  
There are scattered references to low back pain in 1993 and 
1995, but there is no record of treatment specific to the 
back.  

The veteran's back has been evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which refers to lumbar strain.  
Pursuant to this diagnostic code, a 10 percent rating is 
indicative of characteristic pain on motion, and a 20 percent 
rating is warranted for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Also for consideration is Diagnostic Code 
5292 which assigns a 10 percent rating for slight limitation 
of motion of the lumbar spine and a 20 percent rating for 
moderate limitation of motion. 

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's chronic low back pain.  
There is no medical evidence to show that the veteran has 
more than slight limitation of motion attributable to his 
service-connected condition, and there is no evidence of 
muscle spasm or loss of lateral motion.  The VA examination 
report of December 1994 found no evidence linking the 
veteran's reported leg pain to his chronic back pain, and 
there is no medical evidence to show that the veteran's 
service-connected condition is manifested by more than 
characteristic pain with motion as described during the range 
of motion study.  

The Board notes that while 38 C.F.R. §§ 4.40 and 4.45 are for 
application here, the veteran has already been granted a 10 
percent rating for his pain, and the evidence does not show 
additional pathology, weakness or painful motion attributable 
to his service-connected disability beyond that already 
contemplated in the schedular criteria.  Thus, there is no 
basis for a rating in excess of 10 percent under these 
regulatory provisions or under any of the applicable 
schedular criteria.  See Deluca v. Brown 8 Vet. App. 202 
(1995).  

Accordingly, the Board concludes that as the preponderance of 
the evidence is against the veteran's claim, it follows that 
there is no evidence in relative equipoise, and the doctrine 
of reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

II.  Secondary Service Connection for Coronary Artery Disease 
and Aortic Aneurysm

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (1999).  Further, as pertinent to this claim, 
service connection may be granted for disability shown to be 
proximately due to or the result of (either caused or 
aggravated by) a service-connected disorder.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).  

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).   

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this claim is whether the appellant has presented evidence 
that the claim is well grounded.  In this regard, the Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App.78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that with the presentation 
of the private medical opinion that there is a connection 
between the veteran's hypothyroidism and his current 
arteriosclerotic disease, he has presented a claim which is 
not implausible. 


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
low back pain is denied.

The claim of entitlement to service connection for coronary 
artery disease and an aortic aneurysm as secondary to 
service-connected residuals of hypothyroidism is well 
grounded.  To this extent only, the appeal is granted.



REMAND

In light of the finding that the veteran's claim for service 
connection is well grounded, the VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this particular claim, 
after a preliminary review of the evidence, the Board 
concludes that further development is necessary.  

Initially, the Board notes that while the veteran was treated 
during service for hypothyroidism, he was granted service 
connection for hyperthyroidism according to the rating sheet 
of November 1970.  The veteran's successive medical records, 
including a VA examination, all indicate that the veteran's 
condition is one of hypothyroidism.  Although it appears from 
evidence of record that the rating decision of 1970 granting 
service connection for hyperthyroidism was a typographical 
error, it is nonetheless an issue for clarification with 
regard to the actual service-connected condition.  

Proceeding on the assumption that the veteran's service-
connected condition is hypothyroidism, the Board notes that 
the veteran's private physician, Dr. Holcomb, reported that 
he began treating the veteran for hypothyroidism in 1966, 
"which required the use of replacement therapy in the form 
of Synthroid."  He reported that the veteran had continued 
to use the medication consistently over the ensuing years, 
and had recently developed arteriosclerotic changes resulting 
in an aortic aneurysm and coronary artery disease.  Dr. 
Holcomb offered his opinion that the veteran's elevated 
cholesterol, which had been present for many years, was a 
recognized factor in the development of arteriosclerosis.  He 
further stated that the hypothyroid state is known to cause 
an elevation in cholesterol levels and, for this reason, "it 
could be said that the arteriosclerosis [the veteran] now has 
is connected to the hypothyroidism that he developed while in 
service."  However, he did not provide any basis of 
authority for his opinion, refer to any recognized text to 
support his conclusion, or state precisely that the veteran's 
hypothyroidism actually caused his high cholesterol and 
consequent arteriosclerosis.  Moreover, it has come to the 
Board's attention that the medication Synthroid may indeed 
reduce serum cholesterol levels in recipients.  Thus, while 
the Board is not in a position to offer a medical opinion or 
substitute its own unsubstantiated medical conclusion in lieu 
of a physician's opinion, Colvin v. Derwinski, 1 Vet. App. 
171 (1991), the Board is of the opinion that further 
evaluation is necessary to fully review the veteran's claim.   

In addition, while the VA examination report of August 1998 
indicated that patients with hypothyroid are known to have 
increased serum cholesterol, which, in turn, can cause 
coronary artery disease, strokes, and arteriosclerotic 
changes in the abdominal aorta, there is no medical evidence 
of record to support the conclusion that this veteran's 
hypothyroidism resulted in the development of an abdominal 
aortic aneurysm.  Moreover, the examiner reported that the 
veteran's hypothyroidism was corrected at the time of the 
examination.   

Accordingly, in view of the foregoing, the case is remanded 
to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers who have treated the veteran 
for hypothyroidism, high cholesterol, and 
arteriosclerotic disease.  After securing 
the necessary release, the RO should 
obtain these records.  The RO should also 
ensure that all of the VA medical 
treatment records for the veteran's 
related disabilities are associated with 
the claims file.

2.  The RO should contact Dr. Holcomb and 
request that he provide the authority and 
supporting clinical evidence that is the 
basis of his opinion that the veteran's 
hypothyroidism is related to currently 
diagnosed arteriosclerotic disease.  

3.  The RO should also request that a VA 
physician specialist (it may be the same 
physician who previously examined the 
veteran) review the records and medical 
statements and offer an opinion with 
explanation and cited authority, as to 
whether this veteran's hypothyroidism 
resulted in the development of increased 
serum cholesterol and arteriosclerotic 
disease.   

4.  Should the claim referenced above 
continue to be denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond to the supplemental statement 
of the case before the record is returned 
to the Board for further review. 

The purpose of this remand is to comply with due process 
requirements and to obtain clarifying medical information and 
the Board does not intimate any opinion as to the merits of 
the appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

